1

2

3

4

5

6

7                                IN THE UNITED STATES DISTRICT COURT

8                                   EASTERN DISTRICT OF CALIFORNIA

9

10   UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-00167 DAD-BAM

11                              Plaintiff,              ORDER TO EXTEND DEADLINES FOR
                                                        RESPONSE AND REPLY REGARDING
12                         v.                           DEFENDANT’S MOTION FOR A BILL OF
                                                        PARTICULARS
13   ASHLEY MADDOX,

14                              Defendant.

15

16                                                  ORDER
17
              IT IS HEREBY ORDERED that the deadline for the Government’s Response to Defendant’s
18
     Motion for a bill of particulars is extended to December 17, 2018 and the deadline for the Defendant’s
19

20   Reply thereto is extended to December 31, 2018.

21
     IT IS SO ORDERED.
22

23
     Dated:     December 10, 2018
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28



30
